United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                      ___________

                                      No. 96-3681
                                      ___________

United States of America,                 *
                                          *
                Appellee,                 *
                                          *   Appeal from the United States
        v.                                *   District Court for the
                                          *   Eastern District of Missouri.
Derek Conway,                             *
                                          *           [UNPUBLISHED]
                Appellant.                *

                                      ___________

                       Submitted:     March 26, 1997

                             Filed:   April 1, 1997
                                      ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


        Derek Conway appeals the 120-month statutory minimum sentence imposed
by the District Court1 after he pleaded guilty to conspiring to distribute
and possess with intent to distribute more than one kilogram of heroin and
cocaine, in violation of 21 U.S.C. § 846 (1994).         Conway contends the court
erred       in considering as relevant conduct firearms discovered during
searches of his residence, and in imposing a two-level enhancement under
U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995) for possessing
firearms.      He further argues the court erred in denying him relief




        1
      The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
under the so-called “safety-valve” provision of U.S. Sentencing Guidelines
Manual § 5C1.2 (1995).        Conway also appears to argue that the court
sentenced him based on unreliable hearsay testimony, that the court denied
him the right to confront witnesses at sentencing, and that the government
denied him discovery.     We affirm.


     The record indicates that during the time frame of the conspiracy,
firearms, drug materials, and drug records were discovered at Conway’s
residence, and his residence was the site of at least one drug transaction.
Thus, we conclude the District Court did not clearly err in considering
whether    these   firearms   made   him    eligible   for   a     firearm-possession
enhancement and ineligible for safety-valve relief.              See U.S. Sentencing
Guidelines Manual § 1B1.3(a)(1)(A) (1995) (sentence shall be determined on
basis of “all acts . . . committed . . . by the defendant . . . that
occurred during the commission of the offense of conviction”); United
States v. Ballew, 40 F.3d 936, 943 (8th Cir. 1994) (standard of review),
cert. denied, 115 S. Ct. 1813 (1995).
     We further conclude that the District Court did not clearly err by
imposing    the    firearm-possession      enhancement.      See    U.S.    Sentencing
Guidelines Manual § 2D1.1 commentary, n.3 (1995) (enhancement “should be
applied if the weapon was present, unless it is clearly improbable that the
weapon was connected with the offense”); United States v. Macklin, 104 F.3d
1046, 1048 (8th Cir. 1997) (standard of review); United States v. Williams,
10 F.3d 590, 595-96 (8th Cir. 1993); United States v. Hammer, 3 F.3d 266,
270 (8th Cir. 1993), cert. denied, 510 U.S. 1139 (1994).                   Finally, we
conclude that the District Court did not err in denying Conway safety-valve
relief.    See U.S. Sentencing Guidelines Manual § 5C1.2(2) (1995) (court may
sentence defendant without regard to statutory minimum sentence if, among
other things, defendant did




                                        -2-
not possess firearm in connection with offense); United States v. Burke,
91 F.3d 1052, 1053 (8th Cir. 1996) (per curiam).   We conclude Conway’s
other arguments are without merit.


     Accordingly, the judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-